Citation Nr: 0303256	
Decision Date: 02/25/03    Archive Date: 03/05/03

DOCKET NO.  98-13 680A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertensive disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from October 1951 to October 
1955.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a 1997 rating decision by the 
Montgomery, Alabama, Regional Office (RO), which denied 
service connection for hypertensive disease.  In August 1999, 
the Board remanded the case to the RO for additional 
evidentiary development.  A December 1999 RO hearing was 
held.  The case is now ready for final appellate 
determination.

The veteran's representative has indicated that the veteran 
wants a Travel Board hearing, and has requested the cases be 
returned to the RO for such hearing.  In view of the action 
taken below, the Board concludes that it can proceed without 
prejudice to the appellant as the benefit is granted in its 
entirety.


FINDINGS OF FACT

1.  Appellant's blood pressure reading on service discharge 
examination was 130/90.  

2.  VA medical opinion states that it is at least as likely 
as not that appellant's hypertensive disease was initially 
manifested within a one-year, post-service presumptive 
period.


CONCLUSION OF LAW

With resolution of reasonable doubt, appellant's hypertensive 
disease may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the allowance of the hypertension service 
connection appellate issue by the Board's decision herein, 
any additional procedural/clinical development would merely 
delay the case unnecessarily.  

In deciding the service connection appellate issue, the Board 
will consider applicable statutory and regulatory provisions, 
including the following:

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.  Where a veteran served ninety (90) days or 
more during a period of war or during peacetime service after 
December 31, 1946, and hypertensive disease becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In Pond v. West, 12 Vet. App. 341, 346 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
"[g]enerally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."

The evidentiary record reveals that on October 1951 service 
entrance examination, appellant's blood pressure was 138/84.  
Pulse was 80 (sitting).  Weight was 128 pounds.  A history of 
heart trouble affecting his parents was noted.  Available 
service medical records did not include complaints, findings, 
or diagnoses pertaining to hypertensive disease.  The heart 
and vascular system were described as normal.  On October 
1955 service discharge examination, his blood pressure was 
130/90.  Pulse was 100 (sitting), 120 (after exercise), and 
104 (two minutes after exercise).  Weight was 179 pounds.  
The heart and vascular system were described as normal.  

Although there is a substantial gap in the post-service 
evidentiary record between appellant's October 1955 service 
discharge and 1981, an approximate two and a half decade 
period, no actual clinical records for this period are 
available despite efforts to obtain them by the RO and the 
Board's August 1999 remand.  Reportedly, certain potentially 
pertinent records are unavailable due, in part, to 
physicians/pharmacists being retired or deceased.  

Appellant did not file an initial application for VA 
disability benefits until January 1997, wherein he alleged 
that hypertension had an in-service onset; referred to 
civilian treatment for hypertensive disease since 1979; and 
reported that he had been a policeman.  

However, the positive evidence includes an August 1998 
written statement from a private physician, "T.C.S., M.D.", 
which reported that appellant's wife "has given me 
information regarding military records which show that he had 
hypertension documented at the age of twenty-five in 1955 
with a blood pressure of 130/90.  By history, he was started 
on blood pressure medication approximately one year later."  
An August 1998 written statement from another private 
physician reported that although he had treated appellant 
only since the early 1990's, appellant "reportedly had 
hypertension since the early 1950's.  He has been treated 
medically for hypertension since 1956.  Many of those records 
have been lost."  Lay statements from relatives, a coworker, 
and an acquaintance state, in essence, that appellant was 
receiving treatment for hypertension since 1956, including 
with medication.

Private medical records dated in the 1980's and 1990's reveal 
that appellant had hypertension among numerous other 
conditions.  A history was noted of cigarette smoking since 
age 6, 2 packs a day for 40 years.  

In a March 2001 written statement, a private physician, 
"H.C.S., M.D.", reported that after visiting appellant that 
day, he was "reminded and do remember seeing him as a 
patient around or about July 1956" and "I'm also reminded 
that I have treated him for hypertension."  Dr. "H.C.S." 
divulged that he had known appellant for many years 
personally and professionally and "even though I am advanced 
in years and have retired for a number of years I have no 
doubt that I have treated him for hypertension."  

In an April 2001 VA medical opinion, a VA physician stated 
that although post-service medical records proximate to 
service were unavailable, appellant had subsequently reported 
being treated for hypertension since 1956; that an October 
1955 service discharge examination recorded a blood pressure 
reading of 130/90; and that this diastolic blood pressure 
"did not in 1955 fulfill the diagnosis for hypertension or 
for starting medications.  However, it is a high blood 
pressure for a gentleman in his 20's.  It would be entirely 
consistent...that subsequently he would within the past year, 
develop hypertension."  Additionally, the physician opined 
that "it is as likely as not that his hypertension did 
develop in the year after his discharge from the service.  I 
repeat that a diastolic blood pressure of 90 is not normal 
and current recommendations have become much more stringent 
recognizing the damage that can result."  Although this 
medical opinion relied to an extent on an unsubstantiated 
history of hypertensive treatment proximate to service, which 
certainly diminishes its probative evidentiary value, it was 
enhanced by additional medical comment in explaining the 
rationale for the conclusion reached.  Additionally, Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991), held that the 
Board must consider only independent medical evidence to 
support its findings rather than provide its own medical 
judgment.  

The Board has also considered appellant's contentions and 
December 1999 RO hearing testimony, which state, in essence, 
that he was receiving treatment for hypertension since 1956, 
including with medication.  Appellant's spouse testified that 
the Dr. "T.C.S." written statement in question was based on 
her showing him the blood pressure reading of 130/90 in a 
1955 service medical record and post-service medical records 
dated since 1979.  In Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1991), the Court stated "[a] layperson can certainly 
provide an eye-witness account of a veteran's visible 
symptoms."  However, as the Court further explained in that 
case, "the capability of a witness to offer such evidence is 
different from the capability of a witness to offer evidence 
that requires medical knowledge such as a diagnosis...."  
Here, appellant is not competent to offer medical opinion as 
to the etiology of the claimed disability, since this 
requires medical opinion.  

As the Court explained in Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990), "[b]y reasonable doubt is meant one which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility."  Based on the entire 
evidentiary record, the Board concludes that a reasonable 
doubt exists as to whether appellant's hypertensive disease 
was initially manifested to a compensable degree within the 
one-year, post-service presumptive period.  Accordingly, 
appellant's hypertensive disease warrants service connection.




ORDER

With resolution of reasonable doubt in the veteran's favor, 
service connection for hypertensive disease is granted.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

